DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-14, 20, &  21 are rejected under 35 U.S.C. 103 as being unpatentable over Puma et al. (US Patent 5,318,018; hereafter ‘018) in view of Pinson (US Patent 4,889,400; hereafter ‘400).
Claims 1 & 20: ‘018 is directed towards clothing or body armor (see title & abstract) with integrated protection form directed energy such as lasers, particle beams, etc. (col. 1, lines 32-40), said garments are constructed of materials that render the garment fire-resistant (claim 15).
‘018 does not provide details of how the garment is protected from directed energy.
However, ‘400, which is directed towards a method for protecting an underlying structure from a directed energy (title & abstract), discloses a method comprising:
combining an intumescent material (a fire retardant coating) with the underlying structure, wherein the intumescent material forms a barrier to suppress transmission of the directed energy and of heat generated in the barrier by the directed energy, to the underlying structure (see abstract); and 
receiving the directed energy from a laser or microwave source mounted for attacking the underlying structure with the directed energy (see Fig. 1), 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method and compositions of ‘400 to protect the clothing or body armor of ‘018 from directed energy because the coating of ‘400 is a known solution for protecting an underlying structure from directed energy and would have predictably produced the desired results.
‘018 does not explicitly teach “receiving the directed energy form a laser source mounted for attacking the clothing or body armor with the directed energy”, the Examiner notes that the intended use of ‘018 is to receive directed energy such as laser from a source and protect the body armor or clothing of ‘018.
However, ‘400 clearly teaches that source of directed energy can be a laser source mounted for attacking an object (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the protected clothing or body armor of the combination such that it receives directed energy from a laser source mounted for attacking the body armor or clothing with the directed energy because as taught by ‘400, a vehicle mounted laser is a recognized source in the field.
Claim 2: Wherein the directed energy is a 4.5 MW laser (col. 1, lines 35-55, ‘400).
Claim 3: Wherein the intumescent material forms a barrier preventing a temperature of the underlying structure from increasing by more than a maximum temperature rise in response to the directed energy, wherein the maximum temperature rise is given by the degradation temperature minus a pre-irradiation temperature comprising the temperature of the underlying structure prior to the barrier receiving the directed energy, and the degradation temperature is a glass transition temperature, melt temperature, a softening temperature, or an ignition temperature of the underlying structure (col. 4, lines 15-35, ‘400).
Claim 4: The intumescent material expands and chars in response to absorbing the directed energy so as to form the barrier comprising an expanded intumescent material including a charred region (col. 4, lines 15-35, ‘400).
Claim 8: Applicant is advised that claim 1 is rejected based on laser as the directed energy and claim 8 is a contingent limitation based on the choice in claim 1 and does not have to be met by the prior art wherein the claim 1 is met by a different species of directed energy. See MPEP §2111.04(II).
Alternatively, ‘400 notes that the protective layers char and thus it is apparent that the protective layers when combined with the intumescent layer convert the directed energy to thermal energy and then further activate the intumescent layer (col. 1, lines 35-55; col. 2, lines 15-35, ‘400).
Claim 9: A reflective layer with a reflectivity of 90% or more is applied to the intumescent coating (col. 3, lines 30-45, ‘400).
Claim 10: The intumescent materials is between the underlying structure and the reflective layer (col. 3, lines 30-45, ‘400).
Claim 11: The reflective layer can comprise multiple layers and thus ‘400 discloses a gap between the reflective layer and the intumescent material wherein the additional reflective layers reads on the gap (col. 3, lines 30-45, ‘400).
Claim 12: The intumescent material is combined with a resin material (abstract, the intumescent coating is a latex which reads on a resin, ‘400).
Claim 13: Combining the intumescent with the underlying material comprises providing particles including the intumescent material (the intumescent material is a latex and thus latex particles are applied, abstract, ‘400).
Claim 14: The combining comprises coating the intumescent material on the underlying structure (abstract, ‘400).
Claim 21: The laser is mounted on a second vehicle (see #s 18 & 20 of Fig. 1, ‘400).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘018 in view of ‘400 as applied above, and further in view of Wang et al. (Wang, et al., A Model for Prediction of Temperature in Steel Structure Protected by Intumescent Coating, based on Tests in the Cone Calorimeter, FIRE SAFETY SCIENCE–PROCEEDINGS OF THE EIGHTH INTERNATIONAL SYMPOSIUM, pp. 235-246, 2005; hereafter Wang) and Wu (Wu et al., Synergistic Flame Retardant Effects of Different Zeolites on Intumescent Fire Retardant Coating for Wood, BioResources, 12(3), 5369-5382, 2017; hereafter Wu).
Claims 5-7: ‘400 doesn’t teach evaluating and comparing multiple intumescent materials and then selecting one based on desired results.
However, Wang, which is directed towards intumescents (title) determining the degradation of the underlying structure in response to the directed energy irradiating the underlying structure without the barrier (the experiment was run on an uncoated steel substrate and a steel substrate coated with 1, 2, and 3 layers of intumescent coating; Experimental Investigation, pgs 237-238);
calculating the decomposition gradient and a thickness of the underlying structure that is degraded by the directed energy (Experimental Investigation, pgs 237-238).
Wang teaches evaluating the effect of coating thickness of an intumescent coating (Experimental Investigation, pgs 237-238).
Wang does not teach investigating a plurality of different intumescent materials and then selecting an intumescent material from the tested materials.
However, Wu, which is also directed intumescent coatings (title) teaches testing multiple intumescent materials and assessing the behavior of the plurality of said different intumescent materials (abstract) and determining which materials improved the intumescent properties of the coatings (abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wu into the process of Wang such that a plurality of intumescent materials are tested to assess the intumescent behavior of a plurality of intumescent materials with the process of Wang to determine the intumescent composition that has the greatest intumescent properties because performing a comparison as taught by Wu would have predictably produced an intumescent composition with the best fire protective properties and improved the product of Wang.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wang & Wu into the process of ‘400 and perform the claimed steps to optimize the intumescent coating of ‘400 to obtain the desired results.
Claim 6: Wu teaches evaluating the degree of expansion and thermal conductivity of the intumescent material and the combination teaches evaluating a plurality of intumescent materials (pgs 240-243, Wu) and thus the combination teaches evaluating the degree of expansion and thermal conductivity of a plurality of intumescent materials.
Claim 7: Wu teaches observing the charring and expansion of the intumescent coating (i.e. determining a change in a physical property in response to the directed energy).
Claims 15, 18, 19, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horrocks et al. (US PG Pub 2003/0124930; hereafter ‘930).
Claims 15, 18, & 22: ‘930 teaches treating a fabric by impregnating the fabric comprising fibers (¶ 33) with a mixture of intumescent and fire retardant fiber (¶ 62, ‘930).
I.e. ‘930 teaches a method for protecting a fabric comprising combining an intumescent material with the fabric wherein the combining forms a composite material comprising the fabric comprising fibers comprising the intumescent material which integrates the intumescent material and the fabric so as to form a composite material comprising the fabric comprising fibers and the intumescent in spaces between the fiber (¶ 62, ‘930).
‘930 does not state that the intumescent material forms a barrier to suppress transmission of a directed energy and of heat generated in the barrier by the directed energy.
‘930 teaches the claimed invention but fails to explicitly teach that the intumescent material forms a barrier to suppress transmission of a directed energy and of heat generated in the barrier by the directed energy. Since both use intumescent materials on/in fabric; it is reasonable to presume the prior art fabric has the same properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the ‘930 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 19: The fabric comprises glass (¶ 36).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to claim 1 and its dependents, the amendments have overcome the rejection based of off ‘400. However, these claims are now rejected as obvious in view of the combination of ‘018 and ‘400 as discussed above.
In regards to claim 15, ‘400 does not teach the new limitation that the fabric comprises fibers. However, claims 15, 18, 19, & 22 are now rejected under ‘930 as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759